Title: To Thomas Jefferson from Arthur S. Brockenbrough, 11 March 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
March 11h 1823
I enclose you a contract entered into between myself as Proctor of the U. Va and Dinsmore & Neilson subject to your approval—I have adopted this plan for several reasons, I found great difficulty in fixing the prices of a great portion of the work, to fix the prices of a few items only, would be almost giving them their own prices for the balance, for a great part could not be correctly settled at this time, and again giving them that part would prevent any competition hereafter, and contracts should be made for lumber  without delay for the roof &c—this plan has advantages over any other in my opinion, for it ensures the faithful performance of the work by men competent to the task, where as if it had have been undertaken even by the same persons by the job they must have made very large calculations or hazarded too much for their safety, any alterations that might have be here after made would be attended with considerable loss to the institution, and again I believe that Carpenters work is executed in Philadelphia at 10 or 15 percent below the book of Prices. The work perhaps might have been let for less money than it will cost agreeable to this contract, but sir it would not have been done as faithfuly as I now think it will be—there will an expence of some few hundred dollars in the measuring charges but not equal to the saving in the percentage below the book of prices and there will be no difficulty in settling the Bill—I shall be happy to hear you are satisfied with the arrangement entered into with Messrs Dinsmore & Neilson—I have made one other contract, with Wm B Phillips for 400,000 hard bricks to be taken from the kiln at $ 4.50 per thousand—one hundred & twenty thousand of which will be ready by the time the weather will permit their being layed, so that I think we shall make an early start at the work—I am Sir most respectfuly your obt sevtA. S. BrockenbroughP.S.If you think any alteration necessary in the enclosed contract you will please give it me in writingA. S B—